CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) $500,000,000 Floating Rate Senior Notes Due 2009 $500,000,000 $ $400,000,000 5.625% Senior Notes Due 2012 $399,220,000 $12,257 TOTAL $ $ Excludes accrued interest, if any. Pursuant to Rule 457(p) under the Securities Act of 1933, as amended, filing fees of $186,083 were previously paid with respect to unsold securities registered pursuant to a registration statement on Form S-3 (No. 333-86874), initially filed by Honeywell International Inc. on April 24, 2002. Those fees have been carried forward for application in connection with offerings under this registration statement. Pursuant to Rule 457(p), after application of the $15,350 fee with respect to the $500,000,000 Floating Rate Senior Notes Due 2009 and the $12,257 fee with respect to the $400,000,000 5.625% Senior Notes Due 2012, as well as the previous application of the $30,561 fee in connection with the offering of $400,000,000 5.30% Senior Notes Due 2017 and $600,000,000 5.70% Senior Notes Due 2037 in March 2007, $127,915 remains available for future registration fees. No additional fee has been paid with respect to this offering. Filed Pursuant to Rule 424(b)(5) Registration No. 333-141013 Prospectus Supplement (To Prospectus dated March 1, 2007) HONEYWELL INTERNATIONAL INC. $500,000,000 Floating Rate Senior Notes Due 2009
